       Case 1:17-cv-02726-JFK-OTW Document 273 Filed 08/16/21 Page 1 of 1


                                                                                                      ReedSmith LLP
                                                                                              599 Lexington Avenue
                                                                                           New York, NY 10022-7650
Louis M. Solomon                                                                                   +1 212 521 5400
Direct Phone: +1 212 549 0400                                                                  Fax +1 212 521 5450
Email: lsolomon@reedsmith.com                                                                         reedsmith.com


August 16, 2021
Via ECF
Honorable Ona T. Wang
United States Magistrate Judge
U.S. District Court Southern District of New York
500 Pearl Street
New York, New York 10007
Re: BSG Resources Guinea Limited et al. (BSGR) v. George Soros et al., No. 1:17-cv-
02726 (JFK) (OTW)
Dear Judge Wang:
As co-counsel for Plaintiffs, we write respectfully to update Your Honor and counsel for
Defendants concerning the depositions of Mr. Beny Steinmetz and Mr. Dag Cramer.
We had previously reported to the Court that both Mr. Steinmetz and Mr. Cramer are not under
the “legal or practical control of the Joint Administrators” and that neither “has the functional
authority to control or exercise judgment and discretion for BSGR” (ECF 244 at 1). We also
advised the Court that Plaintiffs’ counsel does not represent either individual (id. at 4-5).
Nonetheless, we reported that we had been advised that they intended voluntarily to be deposed
remotely in their individual capacity in this matter (ECF 244 at 5). We did that on the basis of
written confirmations. The Court then directed the parties to meet and confer and agree on dates
for those depositions (ECF 253). The parties did so and, again based on written confirmations,
reported those dates to the Court (August 24 for Mr. Cramer and August 29 for Mr. Steinmetz)
(ECF 256). The Court then ordered those dates for those voluntary depositions (ECF 258).
Unfortunately, we have just today been informed by new Swiss counsel for Mr. Steinmetz that
he has advised Mr. Steinmetz not to be deposed in this action at this time given the pendency of
the criminal appeal in Switzerland. Also today counsel for Mr. Cramer, who is new to us, has
informed us that Mr. Cramer is no longer available on August 24, and he has raised other issues
as well. We feel it is better that these new counsel speak for themselves. Accordingly, we are
copying here counsel for Mr. Steinmetz and Mr. Cramer.
Respectfully,


Louis M. Solomon

cc: Counsel of Record (via ECF), Daniel Kinzer (via email), David Barnett (via email), Craig
Pollack (via email).




   ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
       RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON
